internal_revenue_service date cc el gl br1 gl-706569-98 number release date uilc memorandum for arkansas-oklahoma district_counsel from alan c levine chief branch general litigation subject title examination of real_property sold at tax sales this responds to your memorandum dated date you request our assistance as to whether the internal_revenue_service is authorized to disclose a copy of record 21-record of seizure and sale of real_estate part 1-spf copy and or copies of the underlying sale and seizure documentation to prospective tax sale purchasers or title insurers which establish that the service has complied with required seizure and sale procedures this document is not to be cited as precedent issues whether the government may provide tax sale purchasers or title examiners associated with the purchasers a copy of record 21-record of seizure and sale of real_estate part 1-spf copy whether the government may provide tax sale purchasers or title examiners associated with the purchasers copies of the underlying sale and seizure documentation such as form 2433-notice of seizure and form notice of sale if the answers to question sec_1 and are negative whether it would be appropriate to modify the record-21-record of seizure and sale of real_estate part 2-public copy or the currently used quitclaim_deed form to satisfy the title examiners’ concerns conclusion under sec_6103 to the extent that the disclosure of record 21-record of seizure and sale of real_estate part 1-spf copy or copies of the underlying sale and seizure documentation is necessary to effectuate the sale of property the service is authorized to disclose this information to the tax sale purchaser or title examiners associated with the sale provided that such disclosure is made on a case-by-case basis gl-706569-98 law analysis we first address the question of whether the service may provide tax sale purchasers or title examiners associated with the purchasers a copy of record 21-record of seizure and sale of real_estate part 1-spf copy sec_6103 of the internal_revenue_code prohibits the service from disclosing returns or return_information as those terms are defined in sec_6103 and b unless disclosure is authorized under a specific provision of title_26 in a prior memorandum this office concluded that return or return_information that was related to the seizure of property but was not made a matter of public record in the course of the service’s tax_administration activities could be disclosed to the purchaser and title insurer under the authority of sec_6103 and implementing regulations to the extent such disclosure is necessary to effectuate the sale of the property by the service we noted that sec_301 k -1 b authorizes disclosure of return_information by the service when necessary to accomplish the seizure or sale of assets to satisfy any liability we also noted that sec_11 of irm disclosure of official information handbook contains the same conclusion furthermore we previously opined that the necessity for the disclosure of tax information for these purposes must be made on a case-by-case basis in order to evaluate the propriety of such disclosure thus based on the aforementioned we conclude that with respect to your first question the service is authorized to disclose a copy of record 21-record of seizure and sale of real_estate part 1-spf copy to title purchasers or title examiners associated with the purchasers provided that such disclosure is necessary to effectuate the sale of the property by the irs and that each disclosure has been individually evaluated for its propriety in this context we note that the release of blocks and from part of record would normally be the only disclosures necessary to verify the legality of a seizure and sale for purposes of having title insurance issued for the property similarly the above analysis is applicable to your second question whether the service may provide tax sale purchasers or title examiners associated with the purchasers copies of the underlying sale and seizure documentation such as form 2433-notice of seizure and form 2434-notice of sale under sec_6103 and the implementing regulations to the extent that the disclosure of copies of the underlying sale and seizure documentation is necessary to effectuate the sale of a property the service is authorized to disclose this information to the purchaser or title examiners further as stated above disclosure of tax information for these purposes must be made on a case-by-case basis in order to evaluate the necessity for such disclosure gl-706569-98 additionally a secondary argument exists which authorizes the disclosure of underlying sale and seizure documentation which is already part of the public record sec_6335 notice of sale provides for notification to be published after seizure of the property in some newspaper which specifies the property to be sold and the time place manner and conditions of the sale thereof it is our position that information which is properly made public as part of the service’s tax_administration activities such as a filed notice_of_federal_tax_lien or information contained in a sec_6335 newspaper notification is no longer confidential and may be disclosed without regard to the limitations in sec_6103 thus documentation such as form 2434-notice of sale which contains information already publicized by a sec_6335 newspaper notification may be disclosed without regard to sec_6103 see 76_f3d_796 6th cir finally since the answers to the above two questions are in the affirmative we do not address the third question of whether it would be appropriate to modify the record-21- record of seizure and sale of real_estate part 2-public copy or the currently used quitclaim_deed form to satisfy the title examiners’ concerns if you have any further questions please call
